ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                  )
                                              )
Ultra Electronic Ocean Systems, Inc.          ) ASBCA Nos. 62804, 62946
                                              )
Under Contract No. N66604-13-C-1026           )

APPEARANCES FOR THE APPELLANT:                   Thomas A. Lemmer, Esq.
                                                 Phillip R. Seckman, Esq.
                                                 Lisette S. Washington, Esq.
                                                  Dentons US LLP
                                                  Denver, CO

APPEARANCES FOR THE GOVERNMENT:                  Craig D. Jensen, Esq.
                                                  Navy Chief Trial Attorney
                                                 Richard C. Dale, II, Esq.
                                                 Audra L. Medeiros, Esq.
                                                  Trial Attorneys
                                                  Navy Undersea Warfare Center
                                                  Newport, RI

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: July 18, 2022



                                              TIMOTHY P. MCILMAIL
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62804, 62946, Appeal of Ultra
Electronic Ocean Systems, Inc., rendered in conformance with the Board’s Charter.

       Dated: July 21, 2022


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2